Per Curiam:

By agreement, this action was tried and determined upon the same evidence as that introduced in the case of Daughters v. Insurance Co., ante, p. 458. The records are substantially alike, and the First National Bank was made a party plaintiff in each case. It does not appear to have joined in any of the proceedings subsequent to judgment and is not named as a party in this court. It has asked to be made the plaintiff in error by substitution, as the assignee of the plaintiff’s cause of action. On the authority of Daughters v. Insurance Co., supra, and for the further and in itself quite sufficient reason that the record does not show the filing of the motion for a new trial within three days after the rendition of the judgment, the petition in error will be dismissed.